Title: From George Washington to David Arell, 12 January 1780
From: Washington, George
To: Arell, David


          
            Sir
            Morris Town 12th Jany 1780
          
          I expect a suit in Chancery will be instituted against me in Fairfax Court, as Surviving Executor of the late Colo. Thomas

Colvill, by Major Moody, for obtaining a Settlement of Accounts and a Deed of Conveyance for a piece of Land which the late Captain West who was a joint Executor, and myself sold him some years ago. It is probable the Executors of Captain West will be made parties. The suit so far as I am concerned will be amicable, it being both my wish and duty to do justice, as well to Majr Moody as to those who are to recieve the profits of the Sale. I want nothing more—and that the business should be conducted in such a way that right may take place and Myself stand justified. To this Suit I request the favor of you to appear as my Attorney and take upon You the management of it in my behalf⟨.⟩ I should suppose the only difficulties that will occur in the Affair, will be with respect to the Accounts—the sum due—interest— and the sort of Money which Majr Moody shall be allowed to pay. As to the Accounts so far as they involve my transactions—they will be clear: how they may stand with respect to Captain West and payments made him—is a point I cant determin. But I have refused and am decidedly of opinion—that I cannot in justice to the parties interested under Colo. Colvill’s Will, recieve the purchase money of Major Moody in paper money in it’s present depreciated state—or at any rate on the terms of pound for pound. This would be so unequal and so injurious to the rights of those I represent, that I can never consent to it—and I think the Chancery Court will never decree an execution of a Deed of Conveyance on this principle. As I shall not have the opportunity of a personal conference and interview with you—I shall be obliged, I presume to get my Answer drawn by some Gentlemen here. Under this idea I request that you will transmit me by the earlies[t] Post, a certified Copy of the Bill Major Moody exhibits—and also of any other pap⟨ers⟩ he may file with it. I also apprehend it may be necessary for me to have a Copy of Colo. Colvills Will—or at least extracts from such parts of it—as directed the sale of the land in question—and the application of the money. I shall write to Mr L. Washington to send me a copy of any Accounts I may have against Major Moody—as Executor—that I may be the better prepared to make my Answer. When I have recieved the Copies I have mentioned from you—I shall take the earliest occasion that circumstances will admit— to exp⟨lain⟩ th⟨e business.⟩ And I shall be much obliged, by your favoring me with Your observations and sentiments upon any

points that may occur to you upon the subject of the Bill. I am not well informed how far the Continental and other paper money are tenderable by Law and wish to be made acquainted with respect to it. probably in making my Answer an extract from the Law on this head—may be of some service. I am Sir Your most Obt servt
          
            Go: Washington
          
        